             Case
AO 106 (Rev. 04/      3:19-mj-03576-BGS
                 10) Applicati on for a Search Warrant   Document 1 Filed 08/23/19 PageID.1 Page 1 of 11


                                      UNITED STATES DISTRICT COUR
                                                                     for the
                                                         Southern District of California
                                                                                                                          AUG 2 3 2019
              In the Matter of the Search of                            )                                     CL. _H I\ l<, DIS 1HIC I C:OUHT
         (Briefly describe the property to be searched                                                    SOUTH!:::HN O:S I HIC I Of- CALIFOR N IA
                                                                        )                                 BY                             D~PUTY
          or identify the person by name and address)                   )           Case No.
                SAMSUNG SM-G928V                                        )
  Serial: R38GC03YG0Y; IMEI : 9900 0588 7560 515                        )
                                                                        )
                                                                                                           .'19MJ , 35 7 6
           ICCID: 8952 0202 1752 0815 259
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.
located in the     --------
                           Southern               District of   ------------
                                                                            California            , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more) :
                 mevidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        21 U.S.C . §§ 952, 960                     Importation of Cocaine

          The application is based on these facts:
        See attached affidavit of HSI Special Agent Krystal Williams.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U .S.C . § 3103a, the basis of which is set forth o~



                                                                                                  pp zcant s signature

                                                                                         Krystal Williams, HSI Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                   Judge 's signature

City and state: San Diego, California                                        Hon . Bernard G. Skomal, United States Magistrate Judge
                                                                                                Printed name and title
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.2 Page 2 of 11




 1                                       AFFIDAVIT
 2         I, Special Agent Krystal Williams, being duly sworn, hereby state as follows:

 3                                    INTRODUCTION
 4         1.    This affidavit supports an application for a warrant to search the following:

 5                         SAMSUNG SM-G928V
 6                         Serial Number: R38GC03YG0Y
                           IMEi: 9900 0588 7560 515
 7
                           ICCID: 8952 0202 1752 0815 259
 8                         (Target Device)
 9
     as described in Attachment A, and seize evidence of crimes, specifically, violations of
10
     Title 21, United States Code, Section(s) 952 and 960 - Importation of Controlled
11
     Substances. This search supports an investigation and prosecution of Alberto
12
     FONCERRADA Osuna ("Defendant") for the crimes mentioned above. A factual
13
     explanation supporting probable cause follows.
14
           2.     The Target Device was seized on July 6, 2019 at the San Ysidro Port of
15
     Entry in San Diego, California. The Target Device was seized from FONCERRADA
16
     pursuant to his arrest for importation of federally controlled substances. The Target
17
     Device is currently stored as evidence at Homeland Security Investigations Resident
18
     Agent in Charge at 2420 Vista Way, Oceanside, California 92054.
19
           3.     Based on the information below, there is probable cause to believe that a
20
     search of the Target Device will produce evidence of the aforementioned crimes, as
21
     described in Attachment B.
22
           4.     The information contained in this affidavit is based upon my experience
23
     and training, and consultation with other federal, state, and local law enforcement
24
     agents. The evidence and information contained herein was developed from interviews
25
     and my review of documents and evidence related to this case. Because this affidavit
26
     is made for the limited purpose of obtaining a search warrant for the Target Device, it
27
     does not contain all of the information known by me or other federal agents regarding
28

                                                1
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.3 Page 3 of 11




 1 this investigation, but only contains those facts believed to be necessary to establish
 2   probable cause.
 3                                EXPERIENCE AND TRAINING
 4         5.     I am a "law enforcement officer of the United States" within the meaning
 5   of Title 18, United States Code·, Section 2510(7), who is empowered by law to conduct
 6   investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 7   Code, Section 2516. I have been a Special Agent with the United States Department of
 8   Homeland Security (DHS), Immigration and Customs Enforcement (ICE), Homeland
 9   Security Investigations (HSI), since October 2009. I am currently assigned to the HSI
1O RAC Oceanside, California. My current duties include the investigation of trafficking
11   and smuggling of narcotics and narcotics proceeds into and out the United States.
12         6.     During the course of my duties, I have worked and participated m
13   hundreds of investigations involving the smuggling and trafficking of narcotics and
14   narcotics proceeds into, throughout, and out of the United States and Mexico. I have
15   executed and participated in dozens of search and arrest warrants for violations of both
16   state and federal offenses related to the trafficking, sales, and distribution of illegal
17   narcotics. I have also worked with and conferred with other agents with extensive
18   experience in narcotics smuggling investigations and investigations involving the
19   transportation of illegal narcotics and drug proceeds. In the course of my duties, I have
20   worked as the case agent responsible for directing specific drug-related investigations.
21   I have also conducted surveillance, observed and recorded movements of individuals
22   trafficking in drugs and of those suspected of trafficking in drugs; participated in
23   international and domestic controlled deliveries of narcotics, executed numerous
24   arrests for drug-related offenses; and interviewed defendants, witnesses, and
25   informants relating to the illegal trafficking of controlled substances. Through these
26   experiences, I have gained a working knowledge and insight into the normal
27   operational habits of smugglers, with particular emphasis on those who attempt to
28   import contraband into the United States from Mexico.

                                                 2
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.4 Page 4 of 11




 1         7. ·   I graduated from the Federal Law Enforcement Training Center where I
 2   have received training in investigating various narcotics-related offenses, including the
 3   importation of narcotics and narcotics trafficking. I have had training in the methods
 4   used by narcotics traffickers to import and distribute drugs and operate detailed
 5   distribution networks. My training has also included the use of cellular and digital
 6   telephones and other electronic devices used by narcotics traffickers in the normal
 7   course of their illicit activities. I have a Master's degree from Western Illinois
 8   University in Law Enforcement and Justice Administration. Prior to my career with
 9   HSI, I worked as an Officer with U.S. Customs and Border Protection (CBP).
1O         8.     Through these investigations, my training and experience, and
11   conversations with other agents and law enforcement personnel, I have become familiar
12   with the methods used by narcotics traffickers to manufacture, smuggle, safeguard and
13   distribute narcotics and to collect and launder narcotics-related proceeds. I have
14   become familiar with methods employed by narcotics trafficking organizations, and
15 . their sophisticated tactics, which include the utilization of debit calling cards, prepaid
16   cellular phones, public telephones, wireless communications technology such as
17   cellular telephones and pagers, counter surveillance, elaborately planned smuggling
18   schemes tied to legitimate businesses, false or fictitious identities, and coded
19   communications and conversations. I am also familiar with the trafficking patterns
20   employed by narcotics smuggling organizations, including the concealment of
21   narcotics in vehicles and the subsequent smuggling of those narcotics into the United
22   States. Through my investigations, I have learned that there are numerous methods
23   utilized by drug trafficking organizations to conceal narcotics in vehicles, including
24   non-factory compartments, in natural voids, and deep concealment within the engine. I
25   have seen numerous concealment methods and am familiar with locating and
26   identifying these concealment methods through visual inspection of vehicles. I have
27   also spoken with agents, as well as other law enforcement officers, about their
28   experiences and the results of their investigations and interviews. I have become

                                                 3
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.5 Page 5 of 11




 1 knowledgeable of the methods and modes of narcotics operations and the patterns of
 2   narcotics abuse and trafficking.
 3         9.    I have spoken with other agents about their experiences and the results of
 4   their investigations and interviews. I have learned that narcotics traffickers often
 5   require the use of one or more telephone facilities to negotiate times, places, schemes,
 6   and manners for importing, possessing, concealing, manufacturing, and distributing
 7   controlled substances and for arranging the disposition of proceeds from the sale of
 8   controlled substances. Based on my training and experience, I have learned that load
 9   drivers smuggling controlled substances across the border are often in telephonic
10   contact with co-conspirators immediately prior to and following the crossing of the
11   load vehicle, at which time they receive instructions on how to cross and where and
12   when to deliver the controlled substances.
13         10.   Moreover, I have learned that narcotics traffickers often require the use of
14   one or more telephone facilities to negotiate times, places, schemes and manners for
15   importing, possessing, concealing, manufacturing and distributing controlled
16   substances and for arranging the disposition of proceeds from the sale of controlled
17   substances. I have learned that professional narcotics operations depend upon
18   maintaining their extensive contacts. The use of telephones is essential in maintaining
19   timely long-distance and local contacts with the original suppliers and those down the
20   organizational chain to the local traffickers. The telephone enables narcotics dealers to
21   maintain contact with narcotics associates, narcotics suppliers, and narcotics
22   customers. I also have learned that narcotics traffickers often use fraudulent
23   information to subscribe to communication facilities, especially cellular telephones,
24   and frequently change communications facilities to thwart law enforcement efforts to
25   intercept their communications.
26         11.    Based upon my training and expenence as a Special Agent, and
27   consultations with law enforcement officers experienced in narcotics smuggling
28

                                                  4
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.6 Page 6 of 11




 1   investigations, and all the facts and opinions set forth in this affidavit, I submit the
 2   following:

 3         a.     Drug smugglers will use cellular/mobile telephones because they are mobile
 4                and they have instant access to telephone calls, text, web, and voice
                  messages.
 5
 6         b.     Drug smugglers will use cellular/mobile telephones because they are able to
                  actively monitor the progress of their illegal cargo while the conveyance is
 7
                  in transit.
 8
           C.     Drug smugglers and their accomplices will use cellular/mobile telephones
 9
                  because they can easily arrange and/or determine what time their illegal
10                cargo will arrive at predetermined locations.
11
           d.     Drug smugglers will use cellular/mobile telephones to direct drivers to
12                synchronize an exact drop off and/or pick up time of their illegal cargo.
13
           e.     Drug smugglers will use cellular/mobile telephones to notify or warn their
14                accomplices of law enforcement activity to include the presence and posture
                  of marked and unmarked units, as well as the operational status of
15
                  checkpoints and border crossings.
16
           f.     Drug smugglers and their co~conspirators often use cellular/mobile
17
                  telephones to communicate with load drivers who transport their narcotics
18                and/or drug proceeds.
19
           g.     The use of cellular/mobile telephones by drug smugglers tends to generate
20                evidence that is stored on the cellular/mobile telephones, including, but not
                  limited to emails, text messages, photographs, audio files, call logs, address
21
                  book entries, IP addresses, social network data, and location data.
22
           12.    Subscriber Identity Module (SIM) Cards, also known as subscriber
23
     identity modules, are smart cards that store data for cellular/mobile telephone
24
     subscribers. Such data includes user identity, location and phone number, network
25
     authorization data, personal security keys, contact lists and stored text messages. Much
26
     of the evidence generated by a smuggler's use of a cellular/mobile telephone would
27
     likely be stored on any SIM Card that has been utilized in connection with that
28
     telephone.

                                                 5
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.7 Page 7 of 11




 1         13.   Based upon my training and experience as a Special Agent, and
 2 consultations with law enforcement officers experienced in narcotics smuggling
 3 investigations, and all the facts and opinions set forth in this affidavit, I have learned
 4 that cellular/mobile telephones often contain electronic records, phone logs and
 5 contacts, voice and text communications, and data such as emails, text messages, chats
 6 and chat logs from various third-party applications, photographs, audio files , videos,
 7 and location data. This information can be stored within disks, memory cards, deleted
 8 data, remnant data, slack space, and temporary or permanent files contained on or in
 9 the cellular/mobile telephone. Specifically, I have learned, based upon my training,
10 education, and experience that searches of cellular/mobile telephones associated with
11 narcotics smuggling investigations yield evidence:
12
           a.    tending to identify attempts to import cocaine or some other federally
13               controlled substance from Mexico into the United States;
14
           b.    tending to identify accounts, facilities, storage devices, and/or services-
15               such as email addresses, IP addresses, and phone numbers-used to
16               facilitate the importation of cocaine or some other federally controlled
                 substance from Mexico into the United States;
17
18         C.    tending to identify co-conspirators, criminal associates, or others involved
                 in the importation of cocaine or some other federally controlled substance
19               from Mexico into the United States;
20
           d.    tending to identify travel to or presence at locations involved in the
21               importation of cocaine or some other federally controlled substance from
22               Mexico into the United States, such as stash houses, load houses, or
                 delivery points;
23
24         e.    tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
25
26         f.    tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
27               data involved in the activities described above.
28

                                                6
       Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.8 Page 8 of 11




 1                     FACTS SUPPORTING PROBABLE CAUSE
 2         14.   On July 6, 2019 at approximately 4:58 a.m., Alberto FONCERRADA
 3 Osuna applied for entry into the United States from Mexico via the San Ysidro Port of
 4 Entry (POE), driving a white 2006 Dina commercial autobus bearing California license
 5 plates. The CBPO at primary inspection obtained two negative declarations from
 6 FONCERRADA, who claimed he was going to Disneyland. The CBPO then received
 7 a computer-generated alert and referred the bus for further inspection.
 8         15. A CBP Canine Enforcement Officer (CEO) was tasked with conducting a
 9 canine screen of the vehicle. Utilizing his Human/Narcotics Detection Dog (HNDD),
10 the CBP CEO received a positive alert to a trained odor emanating from the bus. At
11 this time, FONCERRADA was escorted to the security office. The bus was transported
12 under escort to the Otay Mesa POE cargo facility to accommodate further inspection.
13         16. At approximately 8:00 a.m., a CBPO ran the bus through the Z-Portal X-
14 Ray and observed anomalies in the front floor area. CBPOs conducted additional
15 inspection of the bus and discovered black wrapped packages that were vacuum-sealed
16 with clear plastic and strung together by black and brown ribbons. A total of 26
17 packages weighing approximately 29.28 kilograms were removed from the floor
18 compartment. The packages were probed and tested positive for cocaine.
19         17.   The Target Device was discovered and seized by CBP at the time of
20 FONCERRADA's arrest.
21         18.   HSI assumed custody of the Target Device. During the post-arrest
22 interview, FONCERRADA denied knowledge of the narcotics in the bus. He also told
23 agents that he always has the keys to the bus, but later stated that when he travels to
24 the United States and stays at a hotel for work, he usually leaves the keys to the bus
25 and a backpack in the bus while he is at the hotel. Following the post-arrest interview
26 of FONCERRADA, agents retrieved the Target Device from FONCERRADA' s
27
28

                                               7
         Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.9 Page 9 of 11




 1 personal property. FONCERRADA willingly gave agents the passcode for the Target
 2 Device. 1
 3          19.   Based upon my experience investigating narcotics traffickers and the
 4 particular investigation in this case, I believe that FONCERRADA likely used the
 5 Target Device to coordinate the importation of federally controlled substances into the
 6 United States. In addition, I believe that recent calls made and received, telephone
 7 numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
 8 messages, pictures and other digital information may be stored in the memory of the
 9 Target Device, which may identify other persons involved in narcotics trafficking
1O activities. Accordingly, based upon my experience and training, consultation with
11   other law enforcement officers experienced in narcotics trafficking investigations, and
12 all the facts and opinions set forth in this affidavit, I believe that information relevant
13 to the narcotics smuggling activities of FONCERRADA such as telephone numbers,
14 made and received calls, contact names, electronic mail (e-mail) addresses,
15 appointment dates, messages, pictures, and other digital information are stored in the
16 memory of the Target Device.
17          20.   Finally, I also have learned that narcotics trafficking activities entail
18 intricate planning to successfully evade detection by law enforcement. In my
19 professional training, education and experience, I have learned that this requires
20 planning and coordination in the days, weeks, and often months prior to the event.
21   Given this, I request permission to search the Target Device for items listed in
22 Attachment B beginning on April 6, 2019, up to and including July 6, 2019.
23                                    METHODOLOGY
24          21.   It is not possible to determine, merely by knowing the cellular telephone' s
25 make, model and serial number, the nature and types of services to which the device is
26
27   On July 6, 2019, agents examined some of the Target Device's contents. In an
     1


   abundance of caution, I ask the _court not to consider information agents may or may
28 not have seen during this examination of the Target Device in determining whether
   there is probable cause for the requested warrant.
                                                 8
      Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.10 Page 10 of 11




 1 subscribed and the nature of the data stored on the device. Cellular devices today can
 2 be simple cellular telephones and text message devices, can include cameras, can serve
 3 as personal digital assistants and have functions such as calendars and full address
 4 books and can be mini-computers allowing for electronic mail services, web services
 5 and rudimentary word processing. An increasing number of cellular service providers
 6 now allow for their subscribers to access their device over the internet and remotely
 7 destroy all of the data contained on the device. For that reason, the device may only be
 8 powered in a secure environment or, if possible, started in "flight mode" or "airplane
 9 mode" which disables access to the network. Unlike typical computers, many cellular
10 telephones do not have hard drives or hard-drive equivalents and store information in
11 volatile memory within the device or in memory cards inserted into the device. Current
12 technology provides some solutions for acquiring some of the data stored in some
13 cellular telephone models using forensic hardware and software. Even if some of the
14 stored information on the device may be acquired forensically, not all of the data
15 subject to seizure may be so acquired. For devices that are not subject to forensic data
16 acquisition or that have potentially relevant data stored that is not subject to such
17 acquisition, the examiner must inspect the device manually and record the process and
18 the results using digital photography. This process is time and labor intensive and may
19 take weeks or longer.
20         22.    Following the issuance of this warrant, I will collect the Target Device
21   and subject it to analysis. All forensic analysis of the data contained within the Target
22 Device and memory card( s) will employ search protocols directed exclusively to the
23 identification and extraction of data within the scope of this warrant.
24         23.    Based on the foregoing, identifying and extracting data subject to seizure
25 pursuant to this warrant may require a range of data analysis techniques, including
26 manual review, and, consequently, may take weeks or months. The personnel
27 conducting the identification and extraction of data will complete the analysis within
28 ninety (90) days, absent further application to this court.

                                                 9
      Case 3:19-mj-03576-BGS Document 1 Filed 08/23/19 PageID.11 Page 11 of 11




 1                                     CONCLUSION
 2         24.   Based on all of the facts and circumstances described above, there is
 3 probable cause to conclude that FONCERRADA used the Target Device to facilitate
 4 violations of Title 21, United States Code, Section(s) 952 and 960.
 5         25.   Because the Target Device was promptly seized during the investigation
 6 of FONCERRADA's smuggling activities and has been securely stored, there is
 7 probable cause to believe that evidence of illegal activities committed by
 8 FONCERRADA continues to exist on the Target Device. As stated above, I believe
 9 that the date range for this search is from April 6, 2019 through July 6, 2019.
10         26.   WHEREFORE, I request that the court issue a warrant authorizing law
11 enforcement agents and/or other federal and state law enforcement officers to search
12 the items described in Attachment A, and the seizure of items listed in Attachment B,
13 using the methodology described above.
14         I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16
17                                        Special \...!l'e~ rc n stal Williams
                                          HSI Special Agent
18
19
     Subscribed and sworn to before me this 2-.1       day of August, 2019.
20
21
22     ~
   Hon. Bernard G. Skomal
23 United States Magistrate Judge
24
25
26
27
28

                                               10
